Exhibit 10.30

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 17 C.F.R. 24b-2

LOGO [g35385g85q94.jpg]

May 1, 2008

Mr. Jim Beyer

VP, Sales - Strategic Accounts

Masimo Corporation

40 Parker

Irvine, CA 92618

 

Re: Pulse Oximetry Agreement MS50662 Product Number Change and Price Decrease

Dear Jim,

Masimo Corporation and Novation, LLC agree to amend Exhibit A to the Pulse
Oximetry Supplier Agreement MS50662 by changing the product number on one
product effective June 1, 2008 and decreasing the price on one product effective
July 1, 2008 as shown on the attachment.

All other terms and conditions of the Supplier Agreement shall remain the same.

Please indicate your agreement with the foregoing in the space provided below
and return one copy to the attention of David Hatch.

 

Sincerely, /s/ Joan Roberts Joan Roberts, RN, MS Senior Director - Contract
Services, Medical

Attachment

Agreed to and accepted this 5th day of May, 2008.

 

MASIMO CORPORATION By:   /s/ Jim Beyer   Jim Beyer   VP, Sales - Strategic
Accounts

 

1



--------------------------------------------------------------------------------

ATTACHMENT TO ADDENDUM DATED MAY 1, 2008

FOR

MASIMO CORPORATION AGREEMENT MS50662

Product Number Change Due to Product Enhancements-No Price Change

Effective June 1, 2008

 

Product Description

   Old Part Number    New Part Number

Radical-7, Blue Screen

   9031    9153

Price Decrease Effective July 1, 2008

 

Product
Number

  

Product Description

  

UOM

  

Current
Tier 1
Price

  

New Tier 1
Price

  

Current
Tier 2
Price

  

New Tier 2
Price

  

Current
Tier 3
Price

  

New Tier 3
Price

1970    LNOP Blue, Neonatal/Infant/Pediatric Sensor    101BX    […***…]   
[…***…]    […***…]    […***…]    […***…]    […***…]

* Confidential Treatment Requested

 

2